Citation Nr: 0328445	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE), as 
defined by 38 C.F.R. § 3.105(a) (2002), in a prior rating 
decision of December 1999, wherein the RO denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Houston, Texas.  The RO, in part determined that CUE did not 
exist in a December 1999 rating decision wherein the RO 
denied entitlement to service connection for PTSD.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in May 
2003.  A transcript of this hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  The appellant has failed to allege any kind of error of 
fact or law in the December 1999 rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

A valid claim of CUE in the December 1999 RO rating decision 
has not been presented.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002); Luallen v. Brown, 8 Vet. App. 92, 
96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a December 1999 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  Notice of this denial was sent to him in January 2000.  
The evidence before the RO at the time of this decision 
includes the veteran's service personnel records that clearly 
show exposure to combat.  Among his awards received were the 
Purple Heart, Combat Infantry Badge and Vietnam Service 
Medal.  These records reflect exposure to a combat related 
stressor. 

Also before the RO was a portion (page 2) of a September 1999 
private psychology report, which reflects that, the veteran 
presented with numerous PTSD symptoms of anger, depression, 
sleeplessness and anxiety.  His PTSD symptoms were said to 
have caused him to miss days from work.  He was unable to 
establish and maintain effective relationships.  He was noted 
to have the Combat Infantry Badge, Purple Heart and Vietnam 
Service Medal.  This report gave an Axis I diagnosis of 
Chronic PTSD and Major Depression (recurring).  

Also considered by the RO in December 1999 was a November 
1999 VA examination report that included a review of the 
claims file as well as an examination.  His history of combat 
in Vietnam was noted, as was his post military history of 
having difficulty maintaining employment.  He was noted to 
have gone through four job changes in a seven year period.  
His places of employment included working at the Post Office 
and the Police Department.  He was presently an independent 
insurance salesman and had been for the past 24 years.  
Socially he was noted to have been divorced once and was 
remarried for 18 years.  He had two children.  He reported a 
history of increased alcohol consumption after returning from 
Vietnam between the ages of 19 and 27.  Beginning in his 
early 30's he decreased his alcohol usage and only drank 
about 2 beers per weekend.  He denied any other drug use.  
Regarding his symptoms, he claimed they were continuous, 
denied any remissions and indicated that he had not lost time 
from work in the past year due to PTSD.  

His subjective complaints in this VA examination included 
stressors as being stationed in Pleiku, having been involved 
in a fire fight during which he had knee problems.  Therefore 
the rest of his squad went forward without him and the entire 
squad was lost to the enemy.  He indicated that after this 
incident he was given two R&Rs.  He also reported another 
stressor as having been wounded in another fire fight.  His 
reaction to these stressors included survivor's guilt, anger 
and anxiety.  He reported that he continued to wonder why he 
survived, although he knew that he was not sent forward in 
the first firefight due to his knee problems.  He wondered 
why his entire squad died and he did not.  He reported 
nightmares approximately three times a month.  He also 
reported having one flashback while working in a wooded area 
with the police department and there were helicopters around.  
He denied any other flashbacks.  

He reported continuous anxiety and difficulty maintaining a 
job since Vietnam.  He reported having multiple bouts with 
anger as demonstrated by receiving a gunshot wound and 
splenectomy in 1976.  He also reported a depressed mood 
although he reported that it was difficult to state whether 
he was depressed because he had felt that way since 1967.  He 
reported decreased interest in daily activities, social 
isolation, having few friends, decreased concentration, 
feelings of restlessness and disrupted sleep.  He reported 
normal energy and a normal appetite.  He denied any suicidal 
ideation and denied any auditory or visual hallucinations.  

On objective mental status examination all diagnostic 
criteria to establish a diagnosis for PTSD was determined to 
not be fully met.  He was noted to have met the criteria for 
exposure to a traumatic event in service, and thus met the 
criteria for exposure to a stressor.  However this traumatic 
event was said to not be persistently reexperienced.  He did 
report nightmares about three times a month, but denied any 
recurrent and intrusive recollections of the event.  He 
denied acting or feeling as though the event were recurring.  
He also denied intense psychological distress at the exposure 
to internal or external cues.  He also denied physiological 
reactivity and exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic event.  
He did report efforts to avoid thoughts, feelings or 
conversations associated with the trauma; he disliked talking 
about Vietnam.  However he did not report avoiding 
activities, places or people that reminded him of his trauma.  
He did not report an inability to recall an important aspect 
of the trauma.  He did report markedly diminished interest or 
participation in a significant activity secondary to 
depression.  He did not report feelings of detachment or 
estrangement from others, nor did he report a restricted 
range of affect and did not report a sense of foreshortened 
future.  

He was said not to exhibit persistent symptoms of arousal 
although he did report difficulty falling or staying asleep, 
and to have a past history of irritability or outbursts of 
anger in 1976 when drinking.  He also reported difficulty 
concentrating.  However he denied hypervigilance and did not 
report exaggerated startle response.  When asked whether 
there was a linkage between the veteran's stressor and 
current problems, the examiner indicated that it appeared the 
veteran's current clinical findings were more of a depressive 
nature.  Regarding whether there was impairment of thought 
processes or communication, the examiner found there was no 
impairment.  There was also no evidence of delusions, 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts.  The veteran was able to maintain all activities of 
daily living, was oriented times three and had an intact 
immediate memory.  His short term memory was severely 
impaired.  

He denied any obsessive or ritualistic behavior that 
interfered with daily activity.  His speech was normal.  He 
did not report any panic attacks, although he reported having 
a depressed and anxious mood.  He also denied any current 
impulse control problems, although he gave a past history of 
such.  He reported some sleep impairment and subjective 
symptoms.  His short term memory loss was felt to potentially 
interfere with occupational functioning.  He was competent to 
manage his benefit payments.

The diagnosis of this VA examination was of major depressive 
disorder, moderate, recurrent.  The veteran did not meet full 
criteria for PTSD.  His GAF score was 70, as he appeared to 
have some mild impairment in social and occupational 
functioning.  He was recommended to go to the VA triage for 
treatment of depression.

In December 1999 the RO denied the veteran's claim of 
entitlement to service connection based on the findings of 
this VA examination.  The basis for this decision was that 
the evidence did not show a confirmed diagnosis of PTSD, 
which would permit a finding of service connection.  The 
reasons and bases for this decision discussed need for the 
PTSD diagnosis to meet all the diagnostic criteria in the 
DSM.   In determining that such criteria were not met, the 
findings of the November 1999 VA examination were discussed 
in detail.  Although the PTSD summary was listed among the 
evidence, it was not discussed in the reasons and bases.  

Following this decision, the veteran filed a claim to reopen 
in June 2001 and a CUE claim in July 2001.  Evidence 
apparently submitted in conjunction with this claim includes 
a copy of the September 1999 private psychology report, which 
now included the first page of this report.  

This first page noted combat stressors and numerous PTSD 
symptoms endorsed by the veteran, including recurrent and 
intrusive distressing recollections, intense psychological 
distress at exposure to reminders of his stressors, avoidant 
behaviors, markedly diminished interest in participation in 
significant activities, feelings of detachment or 
estrangement from others.  The veteran also endorsed symptoms 
of increased arousal such as difficulty falling asleep, 
irritability or outbursts of anger, and hypervigilance.  

The endurance of the disturbance was for more than a month 
and it caused significant distress or impairment in social 
and occupational function.  The front page of this report 
indicated severe symptoms were present.  Although this page 
was not date stamped, it appears it was submitted after the 
RO's December 1999 decision.  

In the veteran's July 2001 CUE claim, he alleged that the 
RO's denial was based solely on the lack of a diagnosis of 
PTSD.  The veteran pointed out that the private psychological 
assessment of September 1999 clearly stated that PTSD was the 
Axis I diagnosis, and that the stressors were related to 
combat.  
The veteran pointed out that this document was in the file at 
the time of the rating decision.  The veteran also pointed 
out that his DD-214 showed a Combat Infantry Badge and Purple 
Heart, therefore no confirmation of the stressors was 
required once the diagnosis was rendered.  

Evidence submitted after the December 1999 rating decision 
included VA treatment records from September 2001 through 
October 2002 and VA examination reports from July 2002 and 
May 2003 that established a clear diagnosis of PTSD.  Service 
connection for PTSD was granted in June 2002.  A September 
2002 rating is noted to have found CUE in the date of claim 
used for the grant of service connection and assigned a June 
2001 effective date.

In May 2003 the veteran presented oral testimony before the 
undersigned Veterans Law Judge via a video conference at the 
RO.  His representative asserted that CUE was present in the 
RO's December 1999 rating decision based on the RO's reliance 
upon an erroneous conclusion drawn by the examiner in the 
November 1999 VA examination.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2002), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2002).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a) (2002).  Where evidence establishes such error, the 
prior decision will be reversed or amended. Id.





In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2)	the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and

(3)       a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.




In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Furthermore any VA breach of the duty to assist cannot form 
the basis for a claim of CUE, because such a breach creates 
an incomplete rather then an incorrect record.  Caffrey v. 
Brown, 6 Vet. App. 384.  Such allegations do not rise to the 
level of CUE.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (CAFC) issued decision Cook v. Principi, 
318 F. 3d 1334 (Fed. Cir. 2002) (en banc) which overruled the 
holding in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) that 
the finality of a VA decision is vitiated if VA commits a 
grave procedural error when adjudicating a claim.  Moreover, 
the holding that a breach of the duty to assist cannot serve 
as a basis for a finding of CUE was affirmed.



Analysis

Preliminary Matter: Duty to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A § 5103A (West Supp. 
2002)).

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate. 38 
U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim. 
66 Fed. Reg. 45,628.

In addition, VA has published regulations to implement many 
of the provisions of the VCAA. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA." 66 Fed. 
Reg. 45,629.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  That is, he has been notified of his procedural 
and appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claim, and has been afforded 
the opportunity to present arguments in favor of his claim. 
38 U.S.C. § 5103 (West Supp. 2002).  At his May 2003 Travel 
hearing he is noted to have waived in writing regional office 
consideration of additional evidence submitted at the time of 
his hearing.  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  In 
addition, because the appellant has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claim could aid in substantiating it.

The Board believes this conclusion to be consistent with the 
recent holding of the CAVC in Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision); see also Dobbin v. Principi, No. 99- 
1461 (U.S. Vet. App. Dec. 11, 2001).


CUE

Determinations, which are final and binding, will be accepted 
as correct in the absence of CUE. 38 C.F.R. § 3.105.

After a careful review of the record, the Board concludes 
that the appellant has not reasonably raised a claim of CUE 
with respect to the December 1999 rating decision.

The appellant's primary contention is that the RO committed 
CUE because it relied upon findings from a VA examination 
that in hindsight, rendered an incorrect conclusion when it 
determined that the veteran did not meet the criteria PTSD.  
He contends that the RO should have granted service 
connection for PTSD based upon the findings of the September 
1999 private psychological report wherein PTSD was diagnosed.  
Neither he nor his representative raise any other contention.  

Essentially he is arguing that the RO committed CUE because 
it relied upon an erroneous diagnosis in the November 1999 VA 
examination rather than upon the findings of the September 
1999 private psychology report.  These records were the only 
evidence before the RO at the time of its December 1999 
decision and were noted in the evidence section of this 
decision.  It wasn't until after the RO's December 1999 
decision that subsequent evidence clarified that the veteran 
did have a clear diagnosis of PTSD.  

He does not argue that either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions existent at the time were 
incorrectly applied.  He does not specifically state what 
error occurred and how the outcome would have been manifestly 
different had it not been made.

The general allegation regarding CUE in the December 1999 
rating decision is invalid.  It is not a valid CUE claim 
because no specific contentions of how the law or facts in 
existence at the time of the December 1999 decision were 
misapplied have been presented.  



While the November 1999 VA examination's diagnosis in 
retrospect was erroneous, this error at most could be argued 
to be a breach of the duty to assist by VA.  As noted above, 
breaches in the duty to assist do not rise to the level of 
CUE.  See Caffrey, supra.  

Furthermore, there is a presumption of regularity, which 
holds that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the December 1999 rating decision in question.  
Baldwin v. West, 13 Vet. App. 1, 5-6 (1999); see also Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996).

Nor has the appellant presented persuasive reasons as to how 
any alleged error, if true, would have resulted in a 
manifestly different outcome but for the alleged error.  See 
Eddy, supra.  

The unfavorable determination made by the examiner in 
November 1999 was noted to have been done following review of 
the claims file and examination of the veteran by a 
psychiatrist  

The private psychology record showing a diagnosis of PTSD in 
September 1999 does not indicate whether such a diagnosis was 
rendered following examination of the veteran and review of 
the claims file.  Thus, the VA examination report arguably 
outweighed the findings of the private psychologist at the 
time of the December 1999 decision.  

In light of this, even if the RO were erroneous in failing to 
discuss the weight of the findings of the private examination 
against the VA examination in its denial; such error would 
not likely have resulted in a different outcome.  





In any event, the regulations at the time provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in 
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1999).

The award of service connection for PTSD, therefore, required 
the presence of three elements: (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The RO confirmed that a stressor did exist, but concluded 
that the medical evidence provided by the November 1999 VA 
examination did not establish a current clear medical 
diagnosis of PTSD.  

For these reasons, the Board finds that although the RO 
relied upon unfavorable evidence later shown to be incorrect, 
while disregarding favorable evidence later found to be 
correct at the time of the December 1999 rating decision, the 
evidence fails to show that the RO's decision was clearly and 
unmistakably erroneous.  

The veteran's argument is nothing more than asking the Board 
to reweigh the evidence in favor of a grant of entitlement to 
service connection for PTSD.  He does not argue that the RO 
did not consider the medical findings of record at that time.  

He does not argue how the RO misapplied the medical evidence 
submitted in support of the claim, or how the outcome would 
have been manifestly different.  Asking the Board simply to 
reweigh the evidence can never rise to the stringent 
definition of CUE under 38 C.F.R. § 3.105(a). See Fugo, 
supra.

The Board concludes that a valid claim of CUE in the December 
1999 RO rating decision has not been presented.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).


ORDER

No valid claim for CUE in the December 1999 RO decision has 
been presented.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



